DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1 and 6-19.

Applicants' arguments, filed 02/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reierson et al. (US 2004/0185027, Sep. 23, 2004) in view of Deckner et al. (US 2014/0127145, May 8, 2014).
	Reierson et al. disclose an oral care composition containing a surfactant agent consisting essentially of water soluble salts of monoalkyl and dialkyl phosphate esters (¶ [0002]). The oral care composition may be a dentifrice, gel, mouthwash, chewing gum, or lozenge (¶ [0033]). The composition may additionally comprise components customarily used in this field, such as a polishing agent (abrasive agent) and a humectant (¶ [0039]). Suitable abrasive agents include silica (¶ [0012]). The composition may also comprise anti-microbial agents (¶ [0043]). Anti-caries agents may also be incorporated. Suitable anti-caries agents include sodium fluoride. Fluoride ions are typically provided at a level up to 1500 ppm, although higher levels up to about 3000 ppm may be used as well (¶ [0044]). In one embodiment, sodium fluoride may be present at 0.243% (¶ [0074], Example 5). Various other optional ingredients may also be incorporated such as other anti-plaque agents, for example stannous salts, and anti-calculus agents (¶ [0046]). The composition has compatibility with peroxide whitening agents (¶ [0061]). Table 3 shows the changes in soluble fluoride concentration of three formulations over a twelve week storage at 40.60º. All formulations passed (¶ [0099]). Fluoride treatment was known to be beneficial since tiny fluoride ions would be 
	Reierson et al. differ from the instant claims insofar as not disclosing wherein the composition comprises 0.5 to 4% by weight stannous phosphate, a whitening agent, and 1 to 8% by weight sodium phosphate dibasic; and wherein the composition has a pH that is acidic or basic. 
	However, Deckner et al. disclose an oral care composition comprising heat treated precipitated silica abrasives and a stannous ion source (abstract). The stannous ion provided in the composition will provide efficacy to a subject using the composition. Efficacy is defined as a noticeable amount of reduction in in situ plaque metabolism. The stannous ion source may be present in an amount of from about 0.001% to about 11% by weight of the oral care composition (¶ [0058]). Suitable stannous ion sources include stannous phosphate (¶ [0012]). A whitening agent may be included as an active in the composition. Suitable whitening agents include alkali metal and alkaline earth metal peroxides (¶ [0065]). The composition may also comprise an anti-calculus agent from about 0.05% to about 50% by weight of the oral care composition. Suitable anti-calculus agents include sodium hydrogen phosphate (¶ [0064]).  The pH of the oral composition may be from about 3 to about 10 (¶ [0063]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Reierson et al. disclose wherein the composition may comprise stannous salts as anti-plaque agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.001% to about 11% stannous phosphate 
Reierson et al. disclose wherein the composition may comprise component customarily used in the field. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a peroxide whitening agent into the composition of Reierson et al. since it is a known component used in oral care compositions as taught by Deckner et al. Furthermore, Reierson et al. disclose wherein the composition is compatible with peroxide whitening agents; thus, further motivating one of ordinary skill in the art to incorporate a peroxide whitening agent. 
Reierson et al. disclose wherein the composition may comprise anti-calculus agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.05% to about 50% sodium hydrogen phosphate (i.e. alkali phosphate salt) (i.e. sodium phosphate dibasic) into the composition of Reierson et al. since it is a known and effective anti-calculus agent and amount of anti-calculus agent used in oral care compositions as taught by Deckner et al.
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Reierson et al. to have a pH of from about 3 to about 10 since this is a known and effective pH for oral care compositions as taught by Deckner et al. 
In regards to instant claim 1 reciting wherein the oral care composition has fluoride stability for three months when held at a temperature between 25ºC-49ºC, Reierson et al. disclose wherein the change in soluble fluoride concentration over 
In regards to instant claim 10 reciting wherein the oral care composition is essentially free of acyl sarcosinate or salts thereof, an antioxidant, a phytic acid compound, a copper containing compound, ethylenediaminetetracetates, and polyorganosilsesquioxane, Reierson et al. do not disclose wherein these compounds are required for the oral care composition, e.g. see claim 1 of Reierson et al. Therefore, it would have been obvious to one of ordinary skill in the art to have the composition of Reierson et al. free of acyl sarcosinate or salts thereof, an antioxidant, a phytic acid compound, a copper containing compound, ethylenediaminetetracetates, and polyorganosilsesquioxane.
In regards to instant claim 19 reciting a method of treating or reducing dental enamel erosion, Reierson et al. disclose wherein fluoride makes teeth harder and more resistant to acid dissolution. Therefore, since the composition of Reierson et al. comprises fluoride, it would have been obvious to one of ordinary skill in the art to have used the composition of Reierson et al. to treat dental enamel erosion. 

Response to Arguments
Applicant argues that they disagree that the rationale for incorporating tribasic stannous phosphate is not relevant. 
The Examiner does not find Applicant’s argument to be persuasive. It was never stated that Applicant’s rationale is not relevant. It was stated that MPEP 2144 (IV) states prima facie obviousness. Therefore, Applicant’s argument that the obviousness rejection should be withdrawn because the prior art does not disclose the same rationale as Applicant is not persuasive.  

Applicant argues that the General Foods Corp. V Studiengesellschaft Kohle mbH, 972 F.2d 1272, 23 USPQ2d 1839 (Fed. Cir. 1992) held that a process for recovering caffeine from coffee by supercritical CO2 extraction was not obvious over a process for decaffeinating coffee by supercritical CO2 extraction. Thus, even inventions having similar or overlapping elements with the art may not be obvious where the differences relate to solution of different problems.
The Examiner does not find Applicant’s argument to be persuasive. The fact pattern in the Federal Circuit case is not the same as the one in the present application. The Federal Circuit case involved process claims and the present application involves composition claims. As such, the Federal Circuit ruling of nonobviousness does not mean that the claimed invention is not obvious.


The Examiner does not find Applicant’s argument to be persuasive. As discussed above, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. As such, it is not necessary for the prior art to disclose incorporating tribasic stannous phosphate for the same reason as Applicant for there to be a case of prima facie obviousness. 

Applicant argues that a particular reason to select tribasic stannous phosphate from the various stannous ion sources in the cite art has not been shown. There is nothing in these lists that would lead one of skill in the art to select stannous phosphate from the many stannous sources in these lists. 
The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests. Reierson discloses wherein the composition may comprise stannous salts. Since stannous phosphate is specifically disclose as an effective stannous ion source, it would have been obvious to one of ordinary skill in the art to have selected stannous phosphate as the stannous salt for the composition of Reierson. Also, it is obvious to choose from a finite number of identified, predictable solutions. See MPEP 2143 (I). As such, Applicant’s argument is unpersuasive.

KSR for “a finite number” of predictable solutions means that the possible solutions are small or easily traversed. It has not been demonstrated that 1% tribasic stannous phosphate should be considered of a small or easily traversed number of possible solutions from the broad genus of stannous ions over the broad range of concentrations in Deckner, a range of several orders of magnitude in concentration from many possible stannous ion sources. 
The Examiner does not find Applicant’s argument to be persuasive. Under the Federal Circuit’s case law “finite” means “small or easily traversed.”  Applicant has not shown wherein the finite number of stannous ion sources disclosed by Deckner is not easily traversed. Deckner discloses suitable stannous ions in paragraphs [0012] and [0058]. By explicitly disclosing what the suitable stannous ions are, it would appear that the finite number of stannous ions is easily traversed. Thus, it would have been obvious to one of ordinary skill in the art to have selected tribasic stannous phosphate. 
In regards to the instant claims reciting 1%, Deckner et al. disclose about 0.001% to about 11% tribasic stannous phosphate. Thus, the claimed range overlaps with the prior art range. In cases involving overlapping ranges, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 65 U.S.P.Q.2d 1379 (Fed. Cir. 2003). MPEP 2144.05 states wherein overlapping ranges can be rebutted by showing that the range is critical, showing that the prior art teaches away, or showing that the claimed parameter was not recognized as result-effective. Applicant has shown neither of these. As such, Applicant’s argument is unpersuasive and the rejection is maintained. 

Applicant argues that a sufficient rationale for first selecting tribasic stannous phosphate, then narrowing the broad stannous ion source range disclosed by Deckner to reach the specific amount of 1% has not been provided.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, a prior art reference is evaluated for all that it reasonably suggests. Reierson discloses wherein the composition may comprise stannous salts. Since stannous phosphate is specifically disclose as an effective stannous ion source, it would have been obvious to one of ordinary skill in the art to have selected stannous phosphate as the stannous salt for the composition of Reierson. Also, as discussed above, Deckner et al. disclose about 0.001% to about 11% tribasic stannous phosphate, which overlaps with the claimed amount of 1%. In cases involving overlapping ranges, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 65 U.S.P.Q.2d 1379 (Fed. Cir. 2003). As such, selecting 1% tribasic stannous phosphate is obvious. 

Applicant argues that there is no motivation to modify the cited range and it has not been demonstrated that one of ordinary skill in the art would have a reasonable expectation of success when narrowing the Deckner’s range. 
The Examiner does not find Applicant’s argument to be persuasive. Since Deckner et al. disclose about 0.001% to about 11% tribasic stannous phosphate, it would have been obvious to one of ordinary skill in the art that any amount of tribasic stannous phosphate within the range of about 0.001% to about 11% is suitable, which 

Applicant argues that the statements in the specification regarding the antimicrobial properties of the claimed formulation are based on the Examples. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant argues that paragraph [0015] of the instant specification disclose that the combination of tribasic stannous phosphate and a fluoride ion source has increased anti-microbial and anti-erosion properties. However, this is not reflected in the Examples. First, the Examples in the instant specification has no showing of anti-erosion properties. Thus, Applicant has not shown wherein the combination of tribasic stannous phosphate and a fluoride ion source has increased anti-erosion properties. Second, in order to be effective to rebut a prima facie case of obviousness, the claimed invention must be compared with the closest prior art. See MPEP 716.02(e). In the instant case, Applicant compares Example 1 with Comparative Example A and Comparative Example B. Example 1 comprises stannous phosphate and sodium fluoride. Comparative Example A comprises mica/Zn phosphate and stannous fluoride and Comparative Example B comprises no metal salt. Reierson appears to be the closest prior art since Reiserson discloses a composition comprising a stannous ion source (e.g. stannous salts) and a 
Furthermore, Table 2 of the instant specification shows wherein Example 1 has a Day 8 bacteria count of 4.2 and Comparative Example A has a Day 8 bacteria count of 4.22. Example 1 comprises stannous phosphate and Comparative Example A comprises mica/Zn phosphate and stannous fluoride. One of ordinary skill in the art would reasonably expect differences between these compositions to result in some difference in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. In the instant case, Applicant has not shown wherein the difference of 0.02 is statistically significant to show wherein Example 1 has an unexpected improved anti-microbial activity compared to Comparative Example A. As such, Applicant has not shown wherein the combination of tribasic stannous phosphate and a fluoride ion source has increased anti-microbial and anti-erosion properties, and the disclosure remains a conclusory statement.

Applicant argues that Example 3 shows that the claimed invention has enhanced fluoride stability relative to the comparative examples and was sufficiently stable for commercial applications.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the previous office action, Example 1 being more stable than Comparative Example A does not show wherein the combination of stannous phosphate and sodium fluoride is unexpected. Comparative Example A comprises Mica/Zn phosphate and stannous 

Applicant argues that the comparative examples are far closer to the formulation claimed than anything identified in the cited art.
The Examiner disagrees and submits that this argument has been addressed above. 

Applicant argues that it has not been demonstrated that one of ordinary skill in the art would have a reasonable expectation that the claimed formulation would have the fluoride stability required by the claims. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Reierson et al. disclose a composition comprising sodium fluoride that 


	Applicant argues that it is not clear why the term “influence” would need to be recited in the claims when Applicant’s data demonstrates that the claimed formula actually demonstrates sufficient stability over a defined period of time.
	The Examiner does not find Applicant’s argument to be persuasive. It was never stated that the instant claims need to recite the term “influence.” It was stated that the instant claims do not recite wherein tribasic stannous phosphate influences fluoride stability. The instant claims recite a composition comprising tribasic stannous phosphate and which is fluoride stable. Therefore, it is not necessary for the prior art to disclose wherein tribasic stannous phosphate influences fluoride stability.

	Applicant argues that patentable weight to the requirement that the claimed composition have a particular level of fluoride stability was not given.
	The Examiner disagrees. Patentable weight was given since the Examiner addressed the limitation. As discussed in the rejection, in regards to instant claim 1 reciting wherein the oral care composition has fluoride stability for three months when held at a temperature between 25ºC-49ºC, Reierson et al. disclose wherein the change in soluble fluoride concentration over twelve weeks (3 months) at 40.60º is acceptable. 

Conclusion
Claims 1 and 6-19 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/           Primary Examiner, Art Unit 1612